DETAILED ACTION
National Stage Application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 October 2021 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 5, 6, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4,317,036) in view of Bellouard (US 2004/0168536) and Ostaszewski (US 5,529,277).
	In regard to claim 5, Wang discloses an apparatus comprising:
(a) X-ray optics for irradiating a sample with X-rays (e.g., see “… focusing cone 9 is aligned axially with the collimator 7 and concentrating cone 8 to focus the X-ray beam with a focal length of approximately 10 millimeters. The specimen 10 is disposed in or adjacent the focal point of the X-ray beam …” in 
    PNG
    media_image1.png
    1166
    1503
    media_image1.png
    Greyscale
 and the fourth and fifth column 5 paragraphs);
e.g., see “… scanning movement of the X-ray beam 5 by way of a scan control 15 … collimator may be pivoted about axes adjacent the concentrating cone 8 …” in Fig. 2 and the last column 5 paragraph);
(c) at least one actuator, which is configured to actuate the goniometer mechanism (e.g., see “… scanning movement of the X-ray beam 5 by way of a scan control 15 …” in Fig. 2 and the last column 5 paragraph); and
(d) a control device, which is configured to carry out a method for scanning the sample by means of the X-ray optics for irradiating the sample with X-rays, wherein the method comprises:
(d1) displacing a measuring point, defined by an optical exit point of the X-ray optics, in the sample in a first scanning direction by means of swiveling the X-ray optics about the first swivel axis (e.g., see “… scan command device 14 which controls a scanning movement of the X-ray beam 5 by way of a scan control 15 …” in Fig. 2 and the last column 5 paragraph);
(d2) detecting radiation emanating from the sample at, at least, two measuring points along the first scanning direction (e.g., see “… simple scintillating shell surrounding the specimen, as employed in the first embodiment where X-ray photons are converted into light, to be sensed by a photo-multiplier for signal, will suffice …” in Fig. 2 and the last complete column 6 paragraph); and
(d3) combining measured values correlating with the detected radiation to form an overall scan (e.g., see “… X-ray detector senses the fluorescent photon counts from ” in Fig. 2, the third column 2 paragraph, and the fourth column 6 paragraph).
The apparatus of Wang lacks an explicit description that the “… scan control …” comprises two trapezoidal guides, wherein the two trapezoidal guides comprise first counter-elements and second counter-elements, which are connected by pairs of connecting elements, wherein the first counter-elements are arranged between the second counter-element of the respective guide and the first swivel axis and two of the second counter-elements of the two trapezoidal guides are connected immovably to one another or have a one-piece embodiment.  However, goniometer (also known as remote center of rotation or RCR) mechanisms are well known in the art (e.g., see the two trapezoidal 
    PNG
    media_image2.png
    1704
    957
    media_image2.png
    Greyscale
, a one-piece first counter-element 132 in Fig. 5, a one-piece second counter-element 102 in Fig. 6, wherein the RCR 1 of a first trapezoidal guide swivel axis is formed from the geometry of the first counter-element 132 connected to the second counter-element 102 by a pair of connecting elements 118B and 118D in Fig. 8, wherein the RCR 1 in Fig. 8 of a first trapezoidal guide swivel axis and the second counter-element 102 sandwiches the first counter-element 132, and “… For a high-precision mechanism, flexures are very helpful to provide a mechanism having minimal wear and friction while offering repeatable motion. Accordingly, the present invention incorporates flexures … Referring to FIG. 3, two orthogonal, trapezoidal­shaped planes 40 and 50 ” in paragraphs 49, 53, and 55 of Bellouard and “… two perpendicular four-bar linkages coupled by a common plate to provide a translational-free flexible suspension having two rotational degrees of freedom about a desired point …” in the third column 1 paragraph of Ostaszewski).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional goniometer mechanism (e.g., comprising “two perpendicular four-bar linkages coupled by a common plate”, in order to achieve “a high-precision mechanism” “having minimal wear and friction while offering repeatable motion”) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional goniometer mechanism (e.g., comprising two trapezoidal guides including first counter-elements and one-piece embodiment of second counter-elements, which are connected by a pair of connecting elements with the first counter-elements are arranged between the second counter-… scan control …” of Wang.
	In regard to claim 6 which is dependent on claim 5, Wang also discloses that the goniometer mechanism is configured to carry out a swiveling of the X-ray optics about a second swivel axis (e.g., “… collimator may be pivoted about axes adjacent the concentrating cone 8 …” in the last column 5 paragraph).
	In regard to claim 12 which is dependent on claim 5, the apparatus of Wang lacks an explicit description that the two trapezoidal guides comprise a first trapezoidal guide and a second trapezoidal guide, wherein the first counter-element of the first trapezoidal guide is immovably connected to the X-ray optics, the second counter-element of the first trapezoidal guide is immovably connected with the second counter-element of the second trapezoidal guide or has a one-piece embodiment therewith, and the first counter-element of the second trapezoidal guide is adapted for fixing the apparatus.  However, goniometer (also known as remote center of rotation or RCR) mechanisms are well known in the art (e.g., see a one-piece first counter-element 132 in Fig. 5, a one-piece second counter-element 102 in Fig. 6, “… Returning to FIG. 5, a cylindrical-shaped connec­tor 134 is positioned partially within the volume of device 100 and extends through opening 133 in upper connection 132 beyond the volume of device 100. A hole 135 is located substantially in the center of connector 134 and extends the entire longitudinal length of connector 134. The purpose of hole 135 is to receive a fiber (not shown) …” in paragraph 73 of Bellouard).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional goniometer mechanism (e.g., comprising a one-piece second counter-element fixed on an apparatus with a one-piece first counter-element for mounting an object such as a fiber to be positioned relative to the apparatus, in order to achieve “a high-precision mechanism” “having minimal wear and friction while offering repeatable motion”) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional goniometer mechanism (e.g., comprising a one-piece second counter-element fixed on an apparatus with a one-piece first counter-element immovably connected to optics) as the “… scan control …” of Wang.
	In regard to claim 13 which is dependent on claim 5, the apparatus of Wang lacks an explicit description that the goniometer mechanism, comprises flexure bearings.  However, goniometer (also known as remote center of rotation or RCR) mechanisms are well known in the art (e.g., see “… For a high-precision mechanism, flexures are very helpful to provide a mechanism having minimal wear and friction while offering repeatable motion. Accordingly, the present invention incorporates flexures … Referring to FIG. 3, two orthogonal, trapezoidal­shaped planes 40 and 50 are shown … When elements forming plane 50 move in the Y direction relative to plane 40, a point on movable bar 58 will rotate through an angle φ relative to the remote center of rotation 1. That is, a point of movable bar 58 will rotate by the angle φ about a first axis passing through the remote center of rotation 1. When plane 50 moves in the X direction relative to plane 40, a point on movable bar 58 will rotate by an angle θ relative to the remote center of rotation 1. That is, a point ” in paragraphs 49, 53, and 55 of Bellouard).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional goniometer mechanism (e.g., comprising flexure bearings, in order to achieve “a high-precision mechanism” “having minimal wear and friction while offering repeatable motion”) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional goniometer mechanism (e.g., comprising flexure bearings) as the “… scan control …” of Wang.
	In regard to claim 14 which is dependent on claim 5, the apparatus of Wang lacks an explicit description that two of the at least one trapezoidal guide have a nested arrangement.  However, goniometer (also known as remote center of rotation or RCR) mechanisms are well known in the art (e.g., see the two trapezoidal guides in Figs. 8 and 10 of Bellouard).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of e.g., comprising two nested trapezoidal guides, in order to achieve “a high-precision mechanism” “having minimal wear and friction while offering repeatable motion”) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional goniometer mechanism (e.g., comprising two nested trapezoidal guides) as the “… scan control …” of Wang.
	In regard to claim 15 which is dependent on claim 5, Wang also discloses that the goniometer mechanism has a one-piece configuration (e.g., see Fig. 2).
	In regard to claim 16 which is dependent on claim 12, the cited prior art is applied as in claim 14 above.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Bellouard and Ostaszewski as applied to claim(s) 5 above, and further in view of Helming et al. (US 2004/0208283).
	In regard to claim 7 which is dependent on claim 5, the apparatus of Wang lacks an explicit description that the X-ray optics is a polycapillary lens.  However, X-ray optics are well known in the art (e.g., see “… a beam-guiding X-ray optical element, such as e.g. a collimator, a mono or poly-capillary, an X-ray mirror or a monochromator …” in paragraph 2 of Helming et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, e.g., comprising a polycapillary lens) for the X-ray optics of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional X-ray optics (e.g., comprising a polycapillary lens) as the X-ray optics of Wang.
	In regard to claim 8 which is dependent on claim 5, the apparatus of Wang lacks an explicit description that the “… scan control …” comprises a piezo element.  However, actuators are well known in the art (e.g., see “… first X-ray optical element 3 can be pivoted ("wobbled") through piezo elements …” in paragraph 26 of Helming et al.).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional actuator (e.g., comprising a piezo element) for the “… scan control …” of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional actuator (e.g., comprising a piezo element) as the “… scan control ….
Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 4,317,036) in view of Kumakhov (US 5,497,008) and Baumann (US 2009/0220054).
	In regard to claims 17 and 18, Wang discloses an apparatus comprising:
(a) X-ray optics for irradiating a sample with X-rays (e.g., see “… focusing cone 9 is aligned axially with the collimator 7 and concentrating cone 8 to focus the X-ray beam with a focal length of approximately 10 millimeters. The specimen 10 is disposed in or adjacent the focal point of the X-ray beam …” in Fig. 2 and the fourth and fifth column 5 paragraphs);
(b) a goniometer mechanism connected to the X-ray optics, wherein the goniometer mechanism is configured to carry out a swiveling of the X-ray optics about a first swivel axis (e.g., see “… scanning movement of the X-ray beam 5 by way of a scan control 15 … collimator may be pivoted about axes adjacent the concentrating cone 8 …” in Fig. 2 and the last column 5 paragraph);
(c) at least one actuator, which is configured to actuate the goniometer mechanism (e.g., see “… scanning movement of the X-ray beam 5 by way of a scan control 15 …” in Fig. 2 and the last column 5 paragraph); and
(d) a control device, which is configured to carry out a method for scanning a sample by means of the X-ray optics for irradiating the sample with X-rays, comprising the following steps:
(d1) displacing a measuring point, defined by an optical exit point of the X-ray optics, in the sample in a first scanning direction by means of swiveling the X-ray optics about the first swivel axis (e.g., see “… scan command device 14 which ” in Fig. 2 and the last column 5 paragraph);
(d2) detecting radiation emanating from the sample at, at least, two measuring points along the first scanning direction (e.g., see “… simple scintillating shell surrounding the specimen, as employed in the first embodiment where X-ray photons are converted into light, to be sensed by a photo-multiplier for signal, will suffice …” in Fig. 2 and the last complete column 6 paragraph); and
(d3) combining measured values correlating with the detected radiation to form an overall scan, wherein the combining takes place with spatial resolution, the measured values are associated with location information (e.g., see “… X-ray detector senses the fluorescent photon counts from the specimen and a lock-in amplifier, making use of the modulation frequency, sorts out the purely resonant counts so they may be shown as a brightness spot on a cathode ray screen … image generated on the cathode ray tube would in this instance be a representation of the 10,000 individual readings taken, each scan line requiring approximately 10 seconds to complete …” in Fig. 2, the third column 2 paragraph, and the fourth column 6 paragraph), and the location information is determined as a function of a swivel angle of the swiveling of the X-ray optics (e.g., see “… collimator may be pivoted about axes adjacent the concentrating cone 8 rather than being bent. The extent of the scanning movement is of an order which will change the angle of the X-ray beam under 2° … At each point the scan command device 14 also supplies a scan control signal to the scanning coils 16 of the cathode ray tube 13, such that the electron beam of the cathode ray tube is caused to scan in synchronism with the scanning of the X-ray beam by the scan control 15 …” in Fig. 2 and the first column 6 paragraph).
e.g., see “… proposed focusing X-rays by multiple reflections from surfaces with certain special shapes and carried out systematic investigations of this suggestion demonstrating that transmission through these "Kumakhov" lenses could be as high as 50%. Moreover, even with lower transmission, an increase in X-ray intensity (as great as four orders of magnitude) is obtained due to the large collection angular aperture possible (0.25 rad) … Most Kumakhov lenses comprise a large number of curved hollow capillaries … X-ray microscope can be used with an ordinary X-ray source 142, 148, 154, such as, an X-ray tube. In this case, a Kumakhov lens 144, 150, 156 is used after the source, transforming divergent radiation into a quasi-parallel beam … In a certain cases it is worth while to focus the radiation after passing the Kumakhov lens with the help of a system of bent cone-shaped capillaries 158 (see FIG. 10) …” in 
    PNG
    media_image3.png
    1318
    761
    media_image3.png
    Greyscale
, the third column 3 paragraph, the sixth column 5 paragraph, and the fourth and fifth column 9 paragraphs of Kumakhov and “… centre of rotation is chosen to essentially coincide with the X-ray emitting portion of the X-ray source … everything mounted on the goniometer stage (such as the X-ray lens) rotates around the X-ray emitting portion. This approach facilitates lens alignment … positioning method comprises the steps of positioning an inlet focus of the X-ray lens by actuating the at least one translation stage (preferably by individually actuating the first and second translation stages) to substantially coincide with the X-ray emitting portion, and by actuating the at ” in paragraphs 10 and 25 of Baumann).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional X-ray optics (e.g., for “transforming divergent radiation” diverging from the focal spot of “an X-ray tube” 154 by locating the entry focal point of a “Kumakhov lens” 156 at the X-ray tube’s focal spot) for the X-ray optics of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional X-ray optics (e.g., by locating the entry focal point of a Kumakhov lens at an X-ray tube’s focal spot in order to replace the “concentrating cone 8” and “collimator 7” with a single element that can achieve X-ray transmission “as high as 50%”) as the X-ray optics of Wang.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the first swivel axis of Wang “to essentially coincide” with the X-ray tube’s focal spot, in order to facilitate “lens alignment”.
	In regard to claims 19 and 20, Wang discloses an apparatus comprising:
(a) X-ray optics for irradiating a sample with X-rays (e.g., see “… focusing cone 9 is aligned axially with the collimator 7 and concentrating cone 8 to focus the X-ray beam with a focal ” in Fig. 2 and the fourth and fifth column 5 paragraphs);
(b) a goniometer mechanism connected to the X-ray optics, wherein the goniometer mechanism is configured to carry out a swiveling of the X-ray optics about a first swivel axis (e.g., see “… scanning movement of the X-ray beam 5 by way of a scan control 15 … collimator may be pivoted about axes adjacent the concentrating cone 8 …” in Fig. 2 and the last column 5 paragraph);
(c) at least one actuator, which is configured to actuate the goniometer mechanism (e.g., see “… scanning movement of the X-ray beam 5 by way of a scan control 15 …” in Fig. 2 and the last column 5 paragraph); and
(d) a control device, which is configured to carry out the following method steps:
(d1) displacing a measuring point, defined by an optical exit point of the X-ray optics, in the sample in a first scanning direction by means of swiveling the X-ray optics about the first swivel axis (e.g., see “… scan command device 14 which controls a scanning movement of the X-ray beam 5 by way of a scan control 15 …” in Fig. 2 and the last column 5 paragraph);
(d2) detecting radiation emanating from the sample at, at least, two measuring points along the first scanning direction (e.g., see “… simple scintillating shell surrounding the specimen, as employed in the first embodiment where X-ray photons are converted into light, to be sensed by a photo-multiplier for signal, will suffice …” in Fig. 2 and the last complete column 6 paragraph); and
(d3) combining measured values correlating with the detected radiation to form an overall scan, wherein the combining takes place with spatial resolution e.g., see “… X-ray detector senses the fluorescent photon counts from the specimen and a lock-in amplifier, making use of the modulation frequency, sorts out the purely resonant counts so they may be shown as a brightness spot on a cathode ray screen … image generated on the cathode ray tube would in this instance be a representation of the 10,000 individual readings taken, each scan line requiring approximately 10 seconds to complete …” in Fig. 2, the third column 2 paragraph, and the fourth column 6 paragraph).
The apparatus of Wang lacks an explicit description that the first swivel axis passes through a focal spot of an X-ray tube and through an entry focal point of the X-ray optics, and wherein the entry focal point of the X-ray optics is aligned with the focal spot of the X-ray tube.  However, X-ray optics are well known in the art (e.g., see “… proposed focusing X-rays by multiple reflections from surfaces with certain special shapes and carried out systematic investigations of this suggestion demonstrating that transmission through these "Kumakhov" lenses could be as high as 50%. Moreover, even with lower transmission, an increase in X-ray intensity (as great as four orders of magnitude) is obtained due to the large collection angular aperture possible (0.25 rad) … Most Kumakhov lenses comprise a large number of curved hollow capillaries … X-ray microscope can be used with an ordinary X-ray source 142, 148, 154, such as, an X-ray tube. In this case, a Kumakhov lens 144, 150, 156 is used after the source, transforming divergent radiation into a quasi-parallel beam … In a certain cases it is worth while to focus the radiation after passing the Kumakhov lens with the help of a system of bent cone-shaped capillaries 158 (see FIG. 10) …” in Fig. 10, the third column 3 paragraph, the sixth column 5 paragraph, and the fourth and fifth column 9 paragraphs of Kumakhov and “… centre of rotation is chosen to essentially coincide with the X-ray emitting portion of the X-ray source … everything mounted on the goniometer stage (such as the X-ray lens) rotates around the X-ray emitting portion. This approach facilitates lens alignment … positioning method comprises the steps of positioning an inlet focus of the X-ray lens by actuating the at least one translation stage (preferably by ” in paragraphs 10 and 25 of Baumann).  It should be noted that “when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable results”.  KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional X-ray optics (e.g., for “transforming divergent radiation” diverging from the focal spot of “an X-ray tube” 154 by locating the entry focal point of a “Kumakhov lens” 156 at the X-ray tube’s focal spot) for the X-ray optics of Wang and the results of the substitution would have been predictable.  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional X-ray optics (e.g., by locating the entry focal point of a Kumakhov lens at an X-ray tube’s focal spot in order to replace the “concentrating cone 8” and “collimator 7” with a single element that can achieve X-ray transmission “as high as 50%”) as the X-ray optics of Wang.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to dispose the first swivel axis of Wang “to essentially coincide” with the X-ray tube’s focal spot (and also the entry focal point of the X-ray optics), in order to facilitate “lens alignment”.
Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but some are moot in view of the new ground(s) of rejection.  Applicant's remaining arguments filed 4 October 2021 have been fully considered but they are not persuasive.
Applicant argues that the cited prior art, taken singly or in combination, fail to teach or suggest at least a first swivel axis passing through a focal spot of an X-ray tube and through an entry focal point of the X-ray optics, wherein the entry focal point of the X-ray optics is aligned with the focal spot of the X-ray tube as set forth in the independent claims.  Examiner respectfully disagrees.  Kumakhov states (third column 3 paragraph, sixth column 5 paragraph, and fourth and fifth column 9 paragraphs) that “… proposed focusing X-rays by multiple reflections from surfaces with certain special shapes and carried out systematic investigations of this suggestion demonstrating that transmission through these "Kumakhov" lenses could be as high as 50%. Moreover, even with lower transmission, an increase in X-ray intensity (as great as four orders of magnitude) is obtained due to the large collection angular aperture possible (0.25 rad) … Most Kumakhov lenses comprise a large number of curved hollow capillaries … X-ray microscope can be used with an ordinary X-ray source 142, 148, 154, such as, an X-ray tube. In this case, a Kumakhov lens 144, 150, 156 is used after the source, transforming divergent radiation into a quasi-parallel beam … In a certain cases it is worth while to focus the radiation after passing the Kumakhov lens with the help of a system of bent cone-shaped capillaries 158 (see FIG. 10) …”.  Thus Kumakhov teaches an X-ray microscope is aligned when the inlet focus of a collimating lens substantially coincide with the X ray emitting portion (154 in Fig. 10).  Further, Baumann states (paragraphs 10 and 25) that “… centre of rotation is chosen to essentially coincide with the X-ray ”.  The key phrase “everything mounted on the goniometer stage (such as the X-ray lens) rotates around the X-ray emitting portion. This approach facilitates lens alignment” of Baumann teaches that a collimating lens stays in alignment with the X-ray emitting portion as long as only rotations occur an axis extending through the X ray emitting portion.  Therefore, the combination of the cited prior art teaches or suggest all limitations as arranged in the claims.
Applicant argues that the cited prior art, taken singly or in combination, fail to teach or suggest at least “combining measured values correlating with the detected radiation to form an overall scan, wherein the combining takes place with spatial resolution, the measured values are associated with location information, and the location information is determined as a function of a swivel angle of the swiveling of the X-ray optics” as recited in amended claim 17.  Examiner respectfully disagrees.  Wang states (third column 2 paragraph, and fourth column 6 paragraph) that “… X-ray detector senses the fluorescent photon counts from the specimen and a lock-in amplifier, making use of the modulation frequency, sorts out the purely resonant counts so they may be shown as a brightness spot on a cathode ray screen … image generated on the cathode ray tube would in this instance be a representation of the 10,000 individual readings taken, each scan line requiring approximately 10 seconds to complete …”.  Thus the key phase “each scan line” of Wang teaches an overall scan that generated the “image” of Wang that is displayed with spatial resolution using measured values associated with location information.  Wang also … collimator may be pivoted about axes adjacent the concentrating cone 8 rather than being bent. The extent of the scanning movement is of an order which will change the angle of the X-ray beam under 2° … At each point the scan command device 14 also supplies a scan control signal to the scanning coils 16 of the cathode ray tube 13, such that the electron beam of the cathode ray tube is caused to scan in synchronism with the scanning of the X-ray beam by the scan control 15 …”.  Thus the key phases “change the angle of the X-ray beam under 2°” and “scan in synchronism” of Wang teaches the displayed location information is determined as a function of a swivel angle of the swiveling of the X-ray optics.  Therefore, the combination of the cited prior art teaches or suggest all limitations as arranged in the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shun Lee whose telephone number is (571)272-2439.  The examiner can normally be reached on Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on (571)272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/SL/
Examiner, Art Unit 2884

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884